                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

LA TAUSHA SIMMONS,

              Plaintiff,
                                                     Civil Case No. 21-10955
v.                                                   Honorable Linda V. Parker

DJANIQUE CHARLESTON and
JOHN DOE PRIVATE INVESTIGATOR
FOR THE DETROIT POLICE DEPARTMENT,

          Defendants.
___________________________________/

     OPINION AND ORDER GRANTING PLAINTIFF’S APPLICATION TO
      PROCEED IN FORMA PAUPERIS AND SUMMARILY DISMISSING
                          COMPLAINT

        On April 27, 2019, Plaintiff filed this lawsuit against her neighbor, Djanique

Charleston, and an unidentified private investigator for the Detroit Police

Department. In her 15-count Complaint, Plaintiff asserts various state law claims

and violations of her federal constitutional rights under 42 U.S.C. § 1983. Plaintiff

also alleges a conspiracy to violate her civil rights under 42 U.S.C. § 1985.

Federal subject matter jurisdiction is premised on Plaintiff’s federal claims.

Plaintiff has filed an application to proceed in forma pauperis in this matter, which

the Court is granting.

        Complaints filed by a plaintiff proceeding in forma pauperis are subject to

the screening requirements of 28 U.S.C. § 1915(e)(2). Section 1915(e)(2) requires
district courts to dismiss complaints that are frivolous or fail to state a claim upon

which relief can be granted. 28 U.S.C. § 1915(e)(2). Under Federal Rule of Civil

Procedure 8(a), a pleading must contain both a “short and plain statement of the

grounds for the court’s jurisdiction” and a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1), (2). A

complaint “does not need detailed factual allegations,” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007), but must present “enough facts to state a claim to relief

that is plausible on its face,” id. at 570. To satisfy this standard, the complaint

must provide “more than labels and conclusions [or] a formulaic recitation of the

elements of a cause of action,” and the “[f]actual allegations must be enough to

raise a right to relief above the speculative level.” Id. Even when liberally

construed, see Haines v. Kerner, 404 U.S. 519, 520 (1972), Plaintiff’s Complaint

does not include facts supporting plausible federal civil rights claims against

Defendants.

      Federal jurisdiction in this matter is dependent on Plaintiff’s claims under 42

U.S.C. §§ 1983 and 1985.1 A plaintiff alleging a claim under § 1983 “must

demonstrate a deprivation of a right secured by the Constitution or laws of the



1
 Count XII of Plaintiff’s Complaint is titled “Violation of Fourth and Fourteenth
Amendments” (Compl. at 35, ECF No. 2 at Pg ID 37); however, 42 U.S.C. § 1983
is the necessary vehicle for Plaintiff to vindicate her rights under those
amendments.
                                            2
United States caused by a person acting under color of state law.” Westmoreland

v. Sutherland, 662 F.3d 714, 718 (6th Cir. 2011) (emphasis added) (citing West v.

Atkins, 487 U.S. 42, 48 (1988)). The plaintiff “must allege, with particularity, facts

that demonstrate what each defendant did to violate the asserted constitutional

right.” Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008) (emphasis in

original).

      Plaintiff does not identify any specific conduct by the unidentified “private

investigator” in her Complaint.2 There is no indication that this individual was

involved in Plaintiff’s alleged unlawful arrest or imprisonment.3 The most Plaintiff

says in regards to this defendant is that “Defendant Charleston’s relative informed

Plaintiff that Defendant John Doe Investigator, a Detroit police officer, was

waiting at all times of the night for Plaintiff, was gathering information on

Plaintiff, including her work schedule and Plaintiff’s child.” (Compl. ¶ 17, ECF

No. 2 at Pg ID 8.) Even if this defendant was engaged in the conduct allegedly




2
  Despite Plaintiff’s label for this defendant, she alleges that this individual was
employed as a police officer with the Detroit Police Department. (Compl. ¶ 12,
ECF No. 2 at Pg ID 8.)
3
  In her Complaint, Plaintiff identifies specific conduct by Detroit police officers
Swafford, Boone, and Boatman; however, they are not named as defendants in this
action. They are named in another lawsuit filed by Plaintiff, which has been
dismissed. See, Simmons v. Swafford, et al., No. 19-11595 (E.D. Mich. filed May
30, 2019).
                                            3
reported by Defendant Charleston’s relative, such conduct does not plausibly

support a civil rights violation.

      Generally, private parties like Defendant Charleston are not state actors

unless their actions are “fairly attributable to the state.” See Lugar v. Edmondson

Oil Co., 457 U.S. 922, 937 (1982); Black v. Barberton Citizens Hosp., 134 F.3d

1265, 1267 (6th Cir. 1998). “[T]he under-color-of-state-law element of § 1983

excludes from its reach “‘merely private conduct, no matter how discriminatory or

wrongful.’” Tahfs v. Proctor, 316 F.3d 584, 590 (6th Cir. 2003) (quoting Am.

Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999)). However, a private party

that has conspired with state officials to violate constitutional rights qualifies as a

state actor and may be held liable under § 1983. Moore v. City of Paducah, 890

F.2d 832, 834 (6th Cir. 1989); Hooks v. Hooks, 771 F.2d 935, 943 (6th Cir. 1985).

Further, under Sixth Circuit Court precedent, a private party’s conduct may be

attributable to the state under one of three tests: the public function test, the state

compulsion test, or the nexus test. Am. Postal Workers Union, AFL-CIO v. City of

Memphis, 361 F.3d 898, 905 (2004) (citing Wolotsky v. Huhn, 960 F.2d 1331, 1335

(6th Cir. 1992)). In summary,

      [t]he public function test requires that the private entity exercise
      powers which are traditionally exclusively reserved to the state. The
      state compulsion test requires proof that the state significantly
      encouraged or somehow coerced the private party, either overtly or
      covertly, to take a particular action so that the choice is really that of
      the state. Finally, the nexus test requires a sufficiently close
                                            4
      relationship between the state and the private actor so that the action
      taken may be attributed to the state.

Id. (quotation marks and internal citations omitted).

      While Plaintiff states repeatedly in her Complaint that Defendant Charleston

“conspired and colluded” with City of Detroit police officers, the pleading is

devoid of facts to support these labels. The facts do not show how state actors

conspired, encouraged, or coerced Defendant Charleston to assault and batter

Plaintiff or destroy Plaintiff’s property. Plaintiff does allege that Defendant

Charleston provided false information to City of Detroit police officers not named

in the present action, leading to her alleged false arrest and imprisonment.

Nevertheless, “[p]roviding information to police, responding to questions about a

crime, and offering testimony at a criminal trial does not expose a private

individual to liability for actions taken under color of law” even if the information

provided is false and offered in bad faith. Moldowan v. City of Warren, 578 F.3d

351, 399 (6th Cir. 2009). The allegations in the Complaint neither suggest that

Defendant Charleston “exercise[d] powers which are traditionally exclusively

reserved to the state” nor support “a sufficiently close relationship between the

state and [Defendant Charleston.]”

      In short, Plaintiffs’ Complaint in no way suggests conduct by Defendant

Charleston that is “fairly attributable to the state” under any of the above tests.

Nor do Plaintiff’s allegations suggest a conspiracy between Defendant and state
                                           5
officials. Therefore, the Court concludes that Plaintiff’s §§ 1983 and 1985 claims

against Defendants are frivolous and must be dismissed. Because Plaintiff’s

federal claims are completely devoid of merit, the Court concludes that it is

appropriate to dismiss her Complaint for lack of subject matter jurisdiction.4

Primax Recoveries, Inc. v. Gunter, 433 F.3d 515, 519 (6th Cir. 2006) (citing Steel

Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998)) (additional citations

omitted).

      Accordingly,

      IT IS ORDERED that Plaintiff’s application for leave to proceed in forma

pauperis is GRANTED.

      IT IS FURTHER ORDERED that Plaintiffs’ Complaint is summarily

dismissed pursuant to 28 U.S.C. § 1915(e)(2);

      IT IS FURTHER ORDERED that Plaintiff’s federal claims (Counts III,

IV, VI, VII, XII, and XV) are DISMISSED WITH PREJUDICE, and Plaintiff’s

state law claims (Counts I, II, V, VIII-XI, and XIII-XIV) are DISMISSED




4
 Even if subject matter jurisdiction were not lacking, dismissal of Plaintiff’s
federal claims is appropriate for failure to state a claim and the Court would
decline to exercise supplemental jurisdiction over her state law claims. See 28
U.S.C. § 1367(c)(3).
                                            6
WITHOUT PREJUDICE.

     IT IS SO ORDERED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE
Dated: May 7, 2021


I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, May 7, 2021, by electronic and/or U.S.
First Class mail.

                                              s/Aaron Flanigan
                                              Case Manager




                                         7
